Exhibit 10.1

 

January 12, 2006

 

Personal and Confidential

 

Gene Morphis

18557 Sandpiper Place

Leesbsurg, Virginia 20176

 

Re: Your Separation Agreement

 

Dear Gene:

 

Following our discussion regarding the termination of your employment with Rowe
Furniture, which was effective January 9, 2006, this Letter Agreement (the
“Agreement”) will confirm your separation arrangements with The Rowe Companies,
and its subsidiaries now or previously existing during the term of your
employment, including by way of example and not limitation, Rowe Furniture,
Inc., Rowe Diversified, Inc, Rowe Properties, Inc, Storehouse, Inc., Rowe
Furniture Wood Products, Inc., Rowe Properties Salem, Inc., Rowe Properties
Jessup, Inc, and Rowe Properties Sylmar, Inc (hereinafter the “Company” or
“Rowe”).

 

1. Separation Pay: Once this Agreement becomes effective, the Company will pay
you the equivalent of your current monthly base salary of $18,333.33, less
customary deductions, from January 9, 2006 until, October 9, 2006 (the
“Separation Pay Period”). You understand and agree that as a material inducement
to the Company’s entering into this Agreement; you are required to mitigate the
amount of this Separation Pay benefit by seeking other employment. Accordingly,
in the event that you become employed or undertake any business venture
(excluding passive investments), or if you earn compensation, personal services
income, or commission as an employee, owner, agent, broker, consultant, or
independent contractor, you are required to immediately notify me of the persons
or entities paying you or from whom you receive any such business earnings
(excluding earnings from passive investments), the date that compensation
commenced, and your compensation arrangement. Upon such notification, the
Company will terminate your Separation Pay under this section if your new salary
or compensation is equivalent to, or greater than, your current monthly
Separation Pay. Otherwise, the Company will make up the difference between your
earnings from such business venture(s) and/or your monthly salary or
compensation from any third party, so that you will receive a combined total of
$18,333.33 per month, less customary deductions, until October 9, 2006.

 

In order to remain eligible for Separation Pay, you must submit a report to
Debbie Jacks by the fifteenth day of each month during the Separation Pay
Period, starting on February 15, 2006, certifying your current employment status
and describing any compensation or income received.



--------------------------------------------------------------------------------

2. Company Benefits.

 

  a) Health, Medical Plan and Dental: You have whatever rights exist under
C.O.B.R.A., the Health Insurance Portability and Accountability Act, and other
applicable law to continue temporarily such health and medical coverage for you
and your eligible and previously-enrolled dependents in accordance with the
provisions and limitations of such plans and the law. During your Separation Pay
Period, if you elect C.O.B.R.A. the cost to you for this coverage will be equal
to your normal medical plan deductions prior to your termination and that
deduction will be made from your Separation Pay. At the conclusion of your
Separation Pay Period, or upon your employment by another organization, you will
become responsible for the full C.O.B.R.A. premium.

 

Your participation in all other benefit programs (e.g., Executive Medical, Life,
Supplemental Employee Life, Optional Spouse Life, AD&D, the 401(k) Plan,
Long-Term Disability, and Employee Merchandise Discount) will terminate on
January 9, 2006. Larry Martinelli will provide details regarding any conversion
rights or other details of these plans.

 

3. Confidential Information: In addition to your obligations under the Company
Conflict of Interest (which you signed on February 27, 2004 and which you shall
continue to be bound by with respect to obligations that by their nature survive
your termination, including by way of example and not limitation, confidential
information, material inside information, use and management of Company property
and assets, trademarks and intellectual property) you agree to hold in strict
confidence and never disclose the Company’s trade secrets or confidential
information. You further agree that you will not make use of such confidential
information for your benefit, or on behalf or for the benefit of any third party
now or in the future.

 

  a) Company trade secrets and confidential information include, but are not
limited to, all financial data, loan information terms and arrangements, (except
those lawfully required to be disclosed to any governmental agency or is
otherwise required to be disclosed by law, subpoena or court order but only to
the extent of such requirement, provided that before making such disclosure you
shall give Rowe an adequate opportunity to prevent that disclosure, interpose an
objection, or take action to assure the confidential handling of such
information), customer information (e.g., customer names, account records,
lists, files, financial and other arrangements, know-how, Company products,
services, goals, future plans, business arrangements, suppliers, human resource
matters (e.g., policies, benefits and salaries (other than your own),
compensation, records of any nature, claims, charges, complaints, settlements,
separation agreements, reports, investigation and litigation files, and all
related materials), any method, process, or manner of production, creative
materials, techniques, formulas, concepts, developments, software, inventions,
sales and promotional systems, marketing, and merchandising information.

 

  b) Following your separation from employment, all Company records, documents,
papers, keys, and all other information and property must be accounted for and
turned in to me at the time of separation. No Company property information or
materials may be retained for personal use, and you are not permitted to remove
or make copies of any Company records, reports, documents, or confidential
information for your personal use.

 

2



--------------------------------------------------------------------------------

  c) As of January 9, 2006, all Company records, documents, papers, keys,
software, computers, and all other information and property must be accounted
for and turned in to me at the time of separation. No Company property,
information or materials may be retained for personal use and you are not
permitted to remove or make copies of any Company records, reports documents, or
confidential information for your personal use.

 

  d) You represent and warrant to Rowe that the foregoing requirement of
subsections b) and c) above have been complied with and satisfied as of the date
of this Agreement.

 

4. Breach and Misconduct: Any breach by you of any of your representations,
warranties, obligations and/or covenants under this Agreement will render null
and void the Company’s obligations to you under this Agreement, including the
Company’s obligations to provide you with Separation Pay as set forth in
Agreement paragraph number one. If you breach this Agreement or act or fail to
act in any manner which causes the Company to seek judicial relief or a judicial
remedy pursuant to this Agreement, the Company shall be entitled to payment of
all costs, including reasonable attorney’s fees from you. Further, if you breach
this Agreement, the Company shall have the right, in addition to other rights
and remedies afforded it under this Agreement, in law or in equity, to recover
any payments made to you pursuant to this Agreement.

 

5. Cooperation and Non-disparagement: The Company’s obligation to make the
Separation Payments is conditioned upon and subject to your continuing to
provide your full support and cooperation to the Company, as we may request from
time to time, including by way of example and not limitation, providing company
with explanations for prior actions taken by you in the course of your
employment, helping the Company locate and understand information within your
control or with which you were familiar during the time of your employment,
providing the Company with your recollection of matters affecting the Company
that occurred and with which you may have been involved during your employment.
You also covenant and agree not to assist or facilitate others in bringing any
action or claim against the Company and not to otherwise cooperate in any legal
action against the Company except if so directed by a valid subpoena or the
order of a court, and then, only after first notifying the Company of such
subpoena or court order and affording the Company an opportunity to contest the
same. You agree not to make any defamatory or disparaging comments or comments
which would portray in a negative light, the Company, its financial condition,
its current or former officers, directors and/or employees.

 

6.

Confidentiality, Non-disclosure: You agree to keep this Agreement confidential
except that you may divulge same to your accountant, attorney, tax attorney or
tax authority or on an as-needed basis. Except as otherwise provided herein, the
Company agrees to keep this Agreement confidential. You understand and
acknowledge that the Company may disclose this Agreement in accordance with law,
reporting requirements of governmental agencies and AMEX, and may also disclose
this Agreement to its accountants, attorneys, lenders, prospective investors
investment advisors and such employees or agents of Company as the Company may
from time to time determine have a need to know. In further consideration for
the parties’ promises and actions specified in this Agreement, except as may be
ordered by a court or other governmental body or agency, you agree that you
shall not, directly or indirectly,

 

3



--------------------------------------------------------------------------------

 

disclose, divulge, reveal, report, or publish any information, in any form, to
any person or any entity regarding the Company. The information which you agree
not to disclose shall include, but shall not be limited to, any information
regarding this Agreement (except that nothing in this paragraph shall prevent
you from accurately disclosing your accomplishments as a Company employee), the
employment of any past or present employees of the Company, any legal claim,
complaint, charge, or any legal action involving the Company, or any employment
policy or business policy, procedure, practice, property, or trade secret of the
Company.

 

7. Restrictive Covenant: You acknowledge and agree that the Company has invested
substantial resources in developing its business, business processes, business
markets and customers, and relationships with lenders, investment bankers and
shareholders and prospective sources of capital (“Investor Prospects”) and its
officers and employees, and, therefore, in consideration of the benefits
provided to you under this Agreement and other good and valuable consideration,
you agree to the following as a material inducement to the Company entering into
this Agreement:

 

  a) Non-solicitation. You agree not to directly or indirectly solicit or induce
any current officer or employee of the Company to either leave his/her
employment with the Company, or to accept other employment, or to work for or to
provide consulting or other personal services to any other entity, for a period
of twenty-four (24) months from the date this Agreement is executed. You further
agree not to directly or indirectly hire or retain the services of any employee
of the Company for a period of twenty-four (24) months from the date this
Agreement is executed. You agree that all customers of the Company which you
have had business-related contact with or provided services to and all
prospective customers from whom you have solicited business or had business
related contact on behalf of the Company shall be solely the customers of the
Company. You agree that you will not, for a period of twenty-four (24) months
from the date this Agreement is executed, either directly or indirectly solicit
or accept business, as to products or services competitive with those of the
Company, from any of the Company’s customers or Active Prospects with whom you
have had any business-related contact within one (1) year prior to your
termination. “Active Prospect” shall mean persons or entities for whom the
Company has presented a written proposal for sale of goods or services to or
made a sales presentation to in the six (6) months prior to your termination.
You agree that you will not, for a period of twenty-four (24) months from the
date this Agreement is executed, either directly or indirectly purchase or seek
to purchase securities of the Company that would or could result, in an
ownership interest of more than 4.99% by you or any third parties with whom you
are affiliated (including by way of example and not limitation, any Investor
Prospect) and that you will not solicit any Investor Prospect, for yourself or
for others, to acquire or engage in a business offering products or services
competitive with those of the Company.

 

  b)

Competition. For a period of twenty-four (24) months from the date this
Agreement is executed, you covenant and agree that without the prior written
consent of the Company you will not: (i) undertake the planning of any business
that derives, or plans to derive, revenue from the Restricted Business of
Company (as defined below); (ii) organize or assist in the organization or
formation of any enterprise, individual or entity that derives or intends to
derive revenue from the Restricted Business of Company; or (iii) commence
employment with or provide services to or on behalf of any individual or
enterprise (whether for profit or not for profit) which derives revenue from the

 

4



--------------------------------------------------------------------------------

 

Restricted Business of Company, where the services to be provided by you
described in subsections (i)-(iii) above, are the same as, substantially similar
to or directly related to the job duties or functions which you performed for
Company during the two (2) years prior to the termination of employment with
Company or involve work or services on or related to products, systems and/or
services competitive with the products, systems and/or services manufactured,
sold, leased, serviced or provided by Company during your employment and about
which you are in possession of any confidential information. For purposes of
this Agreement, the term “Restricted Business” shall mean engaging in any of the
following activities, directly or indirectly, individually or through one or
more affiliates: (i) the design, development, engineering, manufacture,
construction, marketing distribution and/or wholesale to commercial customers of
upholstered furniture in the United States of America; (ii) the design,
development, engineering, manufacture, marketing and/or retail sale of home
furnishings and accessories within the United States of America.

 

  1) You acknowledge that after termination of employment, you will possess
trade secrets and confidential data of Company and commercial customer contacts
which you would inevitably use if you were to engage in conduct prohibited as
set forth above and such use would be unfair and extremely detrimental to
Company and, in view of the benefits provided to you in this Agreement, such
conduct on your part would be inequitable. You further agree that given the
scope of your duties for Company and the limited prohibitions that are herein
set forth, the above restrictive covenants are in all respects reasonable with
respect to you. Accordingly, you covenant for the benefit of Company to keep
each of the covenants described above throughout the specified twenty-four
(24) month period above; and

 

  2) You further covenant that in the event that any court should determine that
any restrictive covenant as herein provided is overly broad in terms of
geographic scope, duration, or other particular, the court shall reform such
restrictive covenant so that it shall be in all respects reasonable and
enforceable with respect to you.

 

  c) Specific Performance/Injunctive Relief. You agree that it would be
difficult to measure damages to the Company from any breach of the covenants
contained in this paragraph, but that such breach would threaten the Company
with irreparable harm. Accordingly, you agree that the Company may have specific
performance of the terms of this Agreement in any court having jurisdiction.
Specific performance shall not be the exclusive remedy, and the Company may
enforce any other remedy or remedies available to it either in law or in equity,
including, but not limited to monetary damages, temporary, preliminary, and/or
permanent injunctive relief and the Company shall further be entitled to a
reasonable attorney’s fee expended in obtaining such relief.

 

8.

General Release: This Agreement and the obligation of the agreement of the
Company to make the Separation Payments is subject to and conditioned upon your
unconditional waiver and release of and all claims against the Company, its
officers, directors, agent and advisors. This Agreement shall not be effective
unless and until you execute, have notarized and deliver the General Release
attached to this Agreement as Exhibit A, the terms of which are made a part of
this Agreement and incorporated herein by reference This Release acknowledges
that your separation package set forth in this Agreement fully resolves all
Rowe’s obligations to you and all

 

5



--------------------------------------------------------------------------------

 

claims between the Company and you. (However, the release you provide shall not
be construed as a waiver of any rights you might have under D&O policies in
effect for your benefit during the term of your employment).

 

9. A.D.E.A. Waiver: It is further understood that you have the right to consult
with an attorney concerning this Agreement/Release, and the Company expressly
encourages you to do so prior to signing this Agreement, and that you have
forty-five (45) days following the date that you receive this Agreement to
decide whether or not to sign in the space provided below.

 

  a) You acknowledge that you are aware of your legal right to consider this
Agreement for a period of forty-five (45) days and that the Agreement will
remain open for that period. However, at your option, this Agreement may be
executed by you prior to the expiration of the forty-five (45) day period. You
state and represent that the Release given in Exhibit A includes, but is not
limited to, a release and waiver of all rights that you might have under the Age
Discrimination in Employment Act of 1967, as amended, and the Older Workers
Benefit Protection Act.

 

  b) Should you sign this Agreement, you understand that you have the right to
revoke acceptance of this Agreement within seven (7) days of the date on which
you signed this Agreement (referred to as the “Revocation Period”). Should you
so revoke for any reason, this Agreement will then become void and
unenforceable. Should you not so revoke your signature, this Agreement will then
become valid and enforceable upon the expiration of the seven (7) day Revocation
Period identified above. No payments will be made to you prior to the expiration
of the Revocation Period.

 

  c) Any notice of revocation hereunder must be in writing and shall be deemed
to have been duly given to the Company only if delivered within seven (7) days
of your execution of this Agreement to my attention at Company headquarters.

 

10. Applicable Law: This Agreement shall be governed by and in accordance with
the laws of Virginia, without regard to its conflict of laws rules.

 

11. Arbitration: Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in McLean, Virginia,
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

12. Final Agreement: This Agreement supersedes any and all prior employment
agreements and understandings between the Company and you. All such agreements
shall terminate effective upon your execution of this Agreement. Further, your
acceptance of this Agreement shall discharge any and all obligations owed by the
Company to you in connection with your employment with and your separation of
employment from the Company, and under any other employment agreement, promise,
policy, understanding, employee handbook, or oral or written representation of
any nature, or otherwise.

 

13. Entire Agreement: I have attempted to set forth in this Agreement our
agreed-upon resolution of all issues related to your employment and your
separation from employment with the Company effective January 9, 2006.

 

6



--------------------------------------------------------------------------------

Sincerely,   Timothy J. Fortune

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

AGREED TO AND ACCEPTED BY:

 

/s/ Gene Morphis

           

Gene Morphis

[Print name]

     

Date

 

Feb 3, 2006

 

7



--------------------------------------------------------------------------------

Exhibit A

 

GENERAL RELEASE OF ALL CLAIMS

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, I, Gene
Morphis, for myself, my heirs, executors, administrators, and assigns, do hereby
release, acquit, and forever discharge The Rowe Companies, Rowe Furniture, Inc.,
Storehouse, Inc, Rowe Properties, Inc., Rowe Diversified, Inc., Rowe Furniture
Wood Products, Inc., Rowe Properties Salem, Inc., Rowe Properties Sylmar, Inc,
Rowe Properties Jessup, Inc., their controlling entities, corporations,
subsidiaries, affiliates and divisions, as well as all of their past, present
and future owners, officers, directors, employees, attorneys, and agents
(hereafter, collectively “Rowe”), from all obligations, claims, demands,
covenants, charges, complaints, contracts, promises, agreements, liabilities,
controversies, acts, omissions, damages, losses, debts, rights, obligations,
costs, expenses of any kind, attorneys’ fees, actions, or causes of action
whatsoever, whether known or unknown, whether actual, potential, or contingent,
which I ever had or now have or claim to have against Rowe, from the beginning
of the world to the day and date hereof, including specifically but not
exclusively, and without limiting the generality of the foregoing, any and all
claims, demands and causes of action, known or unknown, arising out of any
transaction, act or omission concerning my employment with Rowe and my
separation from employment with Rowe effective January 9, 2006, all claims of
every kind which may arise under any federal, Virginia, other state or local
statutory or common law, ordinances, or regulations, including, but limited to,
Title VII of the Civil Rights Act of 1964, as amended, the federal Age
Discrimination in Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act, the Equal Pay Act of 1963, the Americans With Disabilities Act,
the Virginia Human Rights Act, the Virginians With Disabilities Act, or any
other Virginia law, or any claims in tort, contract (including, but not limited
to, any employment contract, agreement, or understanding), promissory estoppel,
or otherwise, including, but not limited to, discrimination, harassment,
disparate treatment, and discriminatory terms and conditions of employment on
any basis including, but not limited to, race, color, creed, religion, national
origin, citizenship status, political affiliation, age, ancestry, sex, sexual
orientation, domestic relationship status, family or parental status, marital
status, disability, nationality, gender identity, racial profiling, or any other
prohibited classification, for mental anguish, emotional distress, intentional
and negligent misrepresentation, negligent supervision, humiliation, or
non-pecuniary losses of any nature, due to any health condition, for any medical
expenses, for tortious interference with contract, for inadequate training, for
uneven imposition of discipline, for wrongful termination,

 

Initials: GSM

 

Page 1 of 2



--------------------------------------------------------------------------------

for unpaid or inadequate compensation, wages, salary, vacation, or bonuses, for
inadequate assignment of workspace and offices, for workers’ compensation
benefits, or for any fringe benefits which are or may be due in connection with
any position I held and any position to which I was not assigned or not promoted
during my employment with Rowe, under ERISA, or for severance pay, separation
pay, outplacement benefits or assistance, or any other nature or type of damages
or losses which I or any person claiming by, through, or under me now has or
hereafter may have against Rowe. Note: This General Release of All Claims
(“General Release”) shall not affect my right to receive the Separation Pay and
benefits that are set forth in the Letter Agreement between Rowe and myself
dated February 1, 2006 (the “Agreement”).

 

I hereby acknowledge: that I am executing this General Release pursuant to the
terms of the Agreement; that certain consideration provided to me pursuant to
that Agreement is in addition to what I would have been entitled to receive in
the absence of such Agreement; that I do so voluntarily and with full knowledge
of all relevant information; and that I have been advised to consult with an
attorney in connection with both that Agreement and this General Release. I have
carefully read the Agreement and this General Release, have had forty-five
(45) days to consider the Agreement and this General Release, understand that
this General Release contains a release of all known and unknown claims, and I
agree to terminate my employment with Rowe on this basis and am signing this
General Release and the Agreement as my own free acts.

 

I further hereby covenant and agree that this General Release shall be binding
in all respects upon myself, my heirs, executors, administrators, assigns and
transferees and all persons claiming under them, and shall inure to the benefit
of Rowe and all of its officers, directors, agents, employees, and
successors-in-interest.

 

IN WITNESS WHEREOF, I have signed this General Release this 3rd day of Feb,
2006.

 

/s/ Gene Morphis Gene Morphis [Type Name]

 

Subscribed and sworn to before me this 3rd day of February, 2006.

 

/s/ Delores Peroules Notary Public

 

My Commission Expires November 30, 2006

 

Page 2 of 2